Citation Nr: 1501646	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-11 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease (DDD) of the thoracic and lumbar spine, with degenerative joint disease (DJD) of the lumbar spine.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1993 to July 1996 and from February 2007 to September 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2010 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In November 2013, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

This case was previously before the Board in June 2014 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).  Additionally, the Board notes that the June 2014 remand included the issue of entitlement to a disability rating in excess of 10 percent for DDD of the cervical spine.  The June 2014 remand ordered the AOJ to provide the Veteran with a state of the case regarding his claim for increase for his DDD of the cervical spine.  In July 2014, a statement of the case was provided for the Veteran.  Subsequently, the Veteran never submitted a VA Form 9.  As such, the Veteran never perfected his appeal and the issue of entitlement to a disability rating in excess of 10 percent for DDD of the cervical spine is not before the Board.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.





FINDING OF FACT

For the entire disability rating period under appeal, the Veteran's DDD of the thoracic and lumbar spine, with DJD of the lumbar spine, was not manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; or symptomatology resulting in incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during a 12 month period.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 percent for the service-connected DDD of the thoracic and lumbar spine, with DJD of the lumbar spine, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.7, 4.71a, DC 5242 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the AOJ.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if notice was not provided prior to initially adjudicating the claim, or if provided, was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is preserved, so not frustrated, in that the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  Moreover, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error, but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, a VCAA notice letter was sent to the Veteran in August 2009.  This VCAA letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a SOC in March 2012 and SSOCs in December 2012, May 2013, and November 2014.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

The Veteran's increased rating claim for DDD of the thoracic and lumbar spine, with DJD of the lumbar spine, arises from his disagreement with the initial evaluations following the grants of service connection.  The U.S. Court of Appeals for Veterans Claims (Court) has held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The claims file contains STRs, VA medical evidence, private medical evidence, lay statements, and the Veteran's contentions and testimony.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided VA examinations in February 2010, March 2012, March 2013, and July 2014.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Bryant Analysis

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the videoconference hearing, the VLJ noted the elements of the claims that were lacking to substantiate the claim for an increased rating.  The VLJ asked questions to ascertain the current nature, extent, and severity of the Veteran's already service-connected back disabilities, drawing out the current state of the Veteran's disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for an increased rating.  The Veteran has never suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014).

III.  Stegall Analysis

As previously noted, the Board remanded this case for further development in June 2014.  The Board specifically instructed the AOJ to obtain all VA and private treatment records the Veteran received for his thoracic and lumbar spine disabilities, to include records from the Center for Diagnostic Imaging, the Twin Cities Spine Center, and the Minneapolis Clinic of Neurology; schedule the Veteran for an examination to determine the current nature, extent, and severity of his back disabilities; provide the Veteran with a SOC regarding the issue of entitlement to an increased rating in excess of 10 percent for DDD of the cervical spine; and to readjudicate the claims on appeal.  

Subsequently, all outstanding VA records were obtained and associated with the claims folder, Duty to Assist letters were sent to the Veteran in June 2014 and July 2014 requesting that he give authorization and consent to the AOJ to obtain his private treatment records, but the Veteran never responded.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (noting that VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  Additionally, the Veteran was afforded an examination to address his back disabilities in July 2014 and a statement of the case regarding the Veterans DDD of the cervical spine was issued in July 2014.  Thereafter, the Veteran's claim was readjudicated in a November 2014 SSOC.  In a November 2014 Report of General Information, the Veteran wrote that he had received and reviewed his SSOC and did not have any additional evidence to submit regarding his appeal.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


IV.  Legal Criteria

Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2014).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).

Here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection, and consideration of the appropriateness of "staged ratings" are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2014).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

A 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a (2014).

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  

Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate DC.  38 C.F.R. § 4.71a, DCs 5235-5243 (2014).

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a, DCs 5235-5243 (2014).

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habits, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a (2014).

Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.  Id.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Under DC 5243, intervertebral disc syndrome or disc disease (IVDS), may be rated under the General Rating Formula for Diseases and Injuries of the Spine, which includes combining separate evaluations of the chronic orthopedic and neurologic manifestations, or under the Formula for Rating IVDS Based on Incapacitating Episodes, which are rated on the total duration of incapacitating episodes over the past 12 months, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2014).  Under the Formula for Rating IVDS Based on Incapacitating Episodes, if there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is warranted.  38 C.F.R. § 4.71a, DC 5243 (2014).

Note 1 to DC 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  Id.

Lay Statements

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

V.  Analysis

The Veteran's DDD of the thoracic and lumbar spine, with DJD of the lumbar spine, more nearly approximates the criteria for a 20 percent rating.  38 C.F.R. § 4.71a, DC 5242 (2014).

A February 2010 Compensation and Pension (C&P) Joints examination noted that the Veteran did not use any assistive devices and the effects on his usual employment were the inability to sit for more than 15 minutes or stand for more than 5 minutes without severe pain.  The effects on his usual daily activities were decreased home exercise activities, the inability to lift groceries, cleaning was difficult, and taking care of normal house chores was difficult.  

The Veteran reported that he did not experience flare-ups, but that the pain was constant.  Inflammatory arthritis was negative, he did not experience any incapacitating episodes in the last year, did not fall as secondary to his spine condition, his gait was normal, he experienced spine pain and stiffness, did not experience neck or back spasms currently but reported prior spasms and intermittent numbness in both legs.  The Veteran reported that he had no arm numbness, no arm or leg weakness, and no urinary or bowel symptoms.  

The examination revealed vertebral tenderness to palpation and spine tenderness from T9 to sacrum.  Paraspinous muscle tenderness to palpation was bilateral and most prominent at T8-10 but extended to the lumbar spine.  Erythema and atrophy was negative, spasm was bilateral paraspinous at T8-10, and guarding was positive with change of position, especially sitting up.  The Veteran was unable to sit without rolling to his side.  He had no scars, his thoracolumbar posture was loss of lumbar lordosis, his pelvis was level, and his gait was normal.  

Active range of motion was testes and flexion was to 45 degrees, extension was 10 degrees, right and left side bending was to 30 degrees, and right and left rotation was to 30 degrees.  Objective evidence of pain or painful motion was that all motion was painful.  In regard to the DeLuca requirements, the VA examiner noted that there were no additional functional limitations, including no additional loss of range of motion, during flare-ups, or secondary to repetitive use testing, painful motion, weakness, and excessively fatigability, lack of endurance, or incoordination.    There was mild vertebral tenderness to palpation on the mid to upper cervical spine, mild paraspinous muscle tenderness to palpation, but there was no erythema, spasm, atrophy, or guarding.  

An April 2010 treatment report from the Midwest Spine Institute noted that the Veteran complained that his entire back hurt.  The Veteran reported that he had a history of DDD in his neck and lower back and stated that his lower and mid back were basically in constant sharp pain, with intermittent dull pain at times as well.  He rated his back pain as 10/10.  An examination of his thoracolumbar spine and lower extremities revealed that his gait was normal, that he had some general discomfort in his lower back, which was more diffuse.  Flexion range of motion revealed that with fingertips to the floor was six inches with pain.  He had smooth movement from flexion to neutral and could also extend, but had some discomfort.  The Veteran's hip range of motion was full and equal.  Motor examination was Grade 5 throughout all major motor groups about the hips, ankles and feet.  Sensory examination was normal to light touch from L1 to S2.  

The report noted that the Veteran had an MRI scan of his lumbar spine in February 2010 which revealed multiple level DDD at L4-5 level.  There was loss of signal and he had a small far right lateral disc protrusion with an annular tear.  It did approximate the L4 nerve root.  There were some mild bilateral facet changes but no significant neurologic issues.  Two views of the lumbar spine were unremarkable.  

In an August 2010 C&P Examination Addendum, the VA examiner wrote that the Veteran was found to have DDD and DJD of the lumbar spine and that the lumbar spine condition was an extension of the thoracic spine condition.  The Veteran was diagnosed with DDD and DJD, but there was no evidence of radicular symptoms on the previous February 2010 examination.

A December 2010 private treatment report noted that MRIs of the Veteran's thoracic spine showed evidence of some Scheuermann's discogenic disease involving the mid to lower thoracic spine.  There was a T5-6 small disc herniation contacting and deforming slightly the ventral aspect of the thoracic cord.  Discograms in December 2010 showed that the Veteran's L3-4 was mildly abnormal grade 1 to 2 fissuring and 7/10 concordant pain and pressure.  L4-5 was 10/10 in terms of pain and the disc was torn but L5-S1 was non-painful.  The Veteran's private physician wrote that with respect to the thoracic spine, anything short of an entire fusion of the thoracic spine would not give the Veteran any relief and the physician would encourage him to continue with conservative care for his spine.  

A March 2012 C&P Back Examination diagnosed the Veteran with thoracolumbar DDD and Scheuermann's kyphosis.  In the examination report, the examiner noted that the Veteran's claims file, to include his STRs, lay statements, and treatment reports from his private medical care, had all been reviewed.  The Veteran reported that the pain began "insidiously" after he entered the military in 1993.  In April 2010, he was evaluated by neurosurgery for low back and mid-line thoracic pain, present for three years.  The Veteran denied a history of trauma.  The examiner noted that a February 2010 MRI of the lumbar spine revealed no acute surgical findings and that physical therapy was recommended.  In September 2011, he was evaluated by rheumatology and complained of constant middle and low back pain.  The Veteran's private doctor, Dr. P recommended epidural steroid injections and possibly surgery.  The Veteran stated that he had been undergoing extensive evaluation for his back problems with his private physician and wanted to be considered for fusion surgery of his spine.  

A February 2010 MRI of the lumbar spine revealed mild multilevel degenerative changes with a small right far later disc protrusion at L4-5 with an annular tear, which appeared to abut the exiting L4 nerve root.  The Veteran had normal alignment of the lumbar vertebra.   A May 2010 MRI of the thoracic spine revealed intervertebral disc bulges seen with mild spinal canal compromise.  No abnormal signal intensity changes were seen in the thoracic spinal cord.  

The Veteran reported that he was in constant pain in the mid and lower back regions and that the pain was worse with sitting and was better with lying down.  The Veteran denied radicular symptoms, weakness, or paresthesias in the lower extremities.  He denied periods of incapacitation in the last year.  He stated that he took naproxen once daily with omeprazole which had some benefit.  He had some epidural injections in the past along with extensive conservative treatment without improvement.  The Veteran reported that he was performing sedentary work in network support, working 10 hour days, four days on and three days off, on the night shift.  

The VA examiner noted that the Veteran reported that he experienced flare-ups that impacted the function of his thoracolumbar spine.  The Veteran described the impact as getting angry because of the pain and that it limited his activities outside.

Forward flexion ended at 85 degrees and objective evidence of painful motion began at 75 degrees.  Extension ended at 15 degrees and objective evidence of painful motion began at 15 degrees.  Right lateral flexion ended at 25 degrees and objective evidence of painful motion began at 20 degrees.  Left lateral flexion ended at 25 degrees and objective evidence of painful motion began at 20 degrees.  Right lateral rotation ended at 25 degrees and objective evidence of painful motion began at 20 degrees.  Left lateral rotation ended at 25 degrees and objective evidence of painful motion began at 20 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions with no additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.

The Veteran had functional loss and/or functional impairment of the thoracolumbar spine including less movement than normal and pain on movement.   The Veteran had localized tenderness or pain to palpation and/or soft tissue of the thoracolumbar spine described as tenderness with palpation of the parathoracic and paralumbar muscles.  The Veteran did not have guarding or muscle spasm of the thoracolumbar spine.  The Veteran had normal strength in his right and left hip flexion, right and left knee extension, right and left ankle plantar flexion, right and left ankle dorsiflexion, and right and left great toe extension.

The Veteran did not have muscle atrophy and deep tendon reflexes in his bilateral knees and ankles were normal.  Dermatone testing was normal in the bilateral upper anterior thigh, bilateral thigh/knee, bilateral lower leg/ankle, and bilateral foot/toes.  Straight leg raising tests were negative for both the right and left legs.  The Veteran did not have radicular pain or any signs or symptoms due to radiculopathy or any other neurologic abnormalities, did not have findings related to a thoracolumbar spine condition such as bowel or bladder problems, and did not have IVDS.  The Veteran did not use any assistive devices as a normal mode of locomotion, there was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis, he had no scars related to any back condition or treatment, and there were no other pertinent physical findings, complications, conditions, signs, or symptoms.  

Imaging studies of the thoracolumbar spine were performed and revealed arthritis but no vertebral fracture.  A May 2010 MRI of the thoracic spine revealed that the external marker was at the T8 level and the tip of the conus medullaris was at approximately L1.  There were no definite abnormal signals in the thoracic spinal cord at any level.  The alignment of the thoracic vertebra appeared within normal limits, bone marrow signal intensity on noncontrast images appeared unremarkable, and T5-T6 intervertebral disc bulges were seen with mild spinal canal compromise.  No abnormal signal intensity changes were seen in the thoracic spinal cord.

The VA examiner opined that the Veteran's thoracolumbar spine condition did not impact his ability to work.  The Veteran was diagnosed with DDD of the thoracolumbar spine and Scheuermann's kyphosis.  The examiner opined that the additional diagnosis of Scheuermann's kyphosis is associated with the Veteran's military service and typically occurred in early adolescence, affecting the thoracic or thoracolumbar spine.  It could also be associated with spondylosis.  Pain is generally subacute without a clear episode of precipitating trauma, is worse after activity and at the end of the day, and improves with rest.  Long-term follow-up suggests an increased prevalence of back pain in adulthood, which was consistent with the Veteran's clinical status.

In a March 2013 C&P Back Examination, the VA examiner noted that the Veteran's claims file had been reviewed.  The Veteran was diagnosed with thoracolumbar multilevel DDD and Scheuermann's kyphosis.  The Veteran expressed that his daily back pain ranged anywhere from 5/10 to 8/10 and appeared to be in the mid to low back region.  Prolonged sitting increased back discomfort as the Veteran was turning a lot in his chair while he was talking to the VA examiner.  Prolonged walking on a smooth surface over 15 minutes, any bending or lifting over 10-15 lbs., and cold moist weather increased his back pain.  The Veteran denied any urinary, bowel, or lower extremity radicular complaints.  The Veteran did not report flare-ups that impacted the function of his thoracolumbar back.

Forward flexion range of motion ended at 65 degrees with objective evidence of painful motion beginning at 30 degrees.  Extension ended at 15 degrees with objective evidence of painful motion beginning at zero degrees.  Right lateral flexion ended at 15 degrees with objective evidence of painful motion beginning at 10 degrees.  Left lateral flexion ended at 15 degrees with objective evidence of painful motion beginning at 10 degrees.  Right lateral rotation ended at 15 degrees with objective evidence of painful motion beginning at 10 degrees.  Left Lateral rotation ended at 15 degrees with objective evidence of painful motion beginning at 10 degrees.  The Veteran was able to perform repetitive-use testing with no additional loss of range of motion.

Functional loss and/or functional impairment of the thoracolumbar spine to include less movement than normal and pain on movement was noted.  He had localized tenderness or pain to palpation for joint and/or soft tissue of the thoracolumbar spine, described as tenderness at the T2-T8 region, tender bilateral thoracic paraspinous muscles, and tender L3-L4, L4-L of the right sacroiliac region.  The Veteran did not have guarding or muscle spasm and his gait was normal.  Right and left hip flexion, right and left knee extension, right and left ankle plantar flexion, right and left ankle dorsiflexion, and right and left great toe extension were all normal.  The VA examiner noted that the Veteran did not have muscle atrophy.  

Deep tendon reflexes for the Veteran's bilateral knees and ankles were all normal.  Dermatone testing for bilateral upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes were normal.  Right and left straight leg raising test results were negative, the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy, and his right and left sides were not affected by radiculopathy.  

The VA examiner noted that the Veteran did not have IVDS and did not need any assistive devices.  There was not functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  It was noted that the Veteran did not have any surgical related to his back disability, and there were no other pertinent physical findings, complications, conditions, signs or symptoms.  

X-rays taken of the Veteran's spine in March 2013 showed no acute fracture or dislocation of the thoracic spine, mild multilevel mid thoracic DDD, no medial rib fracture, and a normal heart size.  No spondylolisthesis was found but there was straightening of the normal lumbar lordosis.  Lumbar vertebral body heights and disc space heights were persevered.  There was minimal superior wedging of the T12 vertebral body that was unchanged.  Tiny anterior marginal spurts of L5 were found, and the sacroiliac joints were normal.  

The VA examiner's impressions was preserved disc space heights, minimal marginal spurring at L5, straightening of the normal lumbar lordosis, and mild superior wedging of the T12 vertebral body that was unchanged.  The Veteran's thoracolumbar spine condition impacted his ability to work in that it would not be recommended that he be involved in any occupation that involved repetitive lifting, bending, or twisting.

In a July 2014 C&P Examination report, the VA examiner noted that the Veteran's VA claims file had been reviewed.  The Veteran was diagnosed with thoracolumbar multilevel DDD and Scheuermann's kyphosis.  The Veteran reported that no physician was treating his back at the time.  He did state that his local VA medical center (VAMC) looked after his back condition.  The Veteran reported that he was getting private treatment from Dr. P until about two years ago.  The Veteran walked into his C&P appointment unaided.  He stated that he took naproxen and that his condition had worsened and that he had more pain and numbness in the middle of his back.  

The Veteran reported that he had difficulty maintaining erections as a result of his pain, but that if he took enough naproxen, it would reduce his back inflammation, allowing him to have an erection.  In June 2010, he was seen at the VAMC urology center for right testicular pain during which erectile dysfunction (ED) was referenced and the Veteran was offered treatment, but he declined.  The C&P examination report noted that the Veteran's ED was likely exacerbated by the pain in his testicle, possibly also with a psychological component given concern with naproxen and vitamin pills.  The VA examiner noted that there was no ED diagnosis of record, or record of treatment for this condition.  The Veteran also mentioned that he experienced intermittent right lateral thigh leg pain in recent months which the naproxen prevented.  No EMG was conducted on the Veteran and he denied bowel/bladder problems or incapacitating periods of prescribed bed rest.  

The Veteran reported that flare-ups did not impact the function of his thoracolumbar spine.  Initial range of motion was tested.  Forward flexion ended at 70 degrees with no objective evidence of painful motion, extension ended at 20 degrees with no objective evidence of pain motion, right and left lateral flexion ended at 20 degrees with no objective evidence of pain motion for either one, and right and left lateral rotation ended at 25 degrees, with objective evidence of pain motion beginning at 25 degrees for both.  The Veteran was able to perform repetitive-use testing with no additional limitation in range of motion of the thoracolumbar spine.  Repetitive-use testing revealed functional loss and/or function impairment of the thoracolumbar spine to include less movement than normal and pain on movement.  He had localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine described as tenderness in the thoracic spine T2-T8 region and tender bilateral thoracic/lumbar paraspinous muscles.

The C&P examination report noted that the Veteran did not have muscle spasm that resulted in an abnormal gait or an abnormal spinal contour, did not have muscle spasms at all, and had no guarding of the thoracolumbar spine at all.  All muscle strength testing revealed normal strength.  The Veteran did not have muscle atrophy.  Deep tendon reflex results were unchanged from the March 2013 C&P Examination; normal, and the Veteran's straight leg raising test was negative in both his right and left legs.

The Veteran had radicular pain manifested as intermittent mild pain in his right lower extremity.  Otherwise, he had no other symptoms.  He denied of constant pain, intermittent pain in his left lower extremity, paresthesias and/or dysesthesias, or numbness.  The examination report noted that he had no other signs or symptoms of radiculopathy or had ankylosis of the spine.  The Veteran had no other neurologic abnormalities or findings related to his thoracolumbar spine condition and did not have IVDS.  He did not use any assistive devices and the functional impairment of his back disability was no of such severity that he would be equally well served by an amputation with prosthesis.  The Veteran had no scars related to his thoracolumbar disability and there were no other pertinent physical findings, complications, conditions, or signs and/or symptoms.

The VA examiner noted that the Veteran's thoracolumbar spine condition did not impact his ability to work and there were no additional functional limitations of his back including no additional loss of range of DeLuca motion, during flare-ups, as secondary to repetitive use testing three times, painful motion, weakness, excessive fatigability, lack of endurance, or incoordination. 

The VA examiner opined that pain weakness, fatigability, or incoordination did not significantly limit the Veteran's function ability during flare-ups, or when he used his back repeatedly over a period of time.  The Veteran did not experience any additional limitation of motion.  The examiner noted that the Veteran had symptoms of extremity sensory peripheral neuropathy but that no objective diagnostic studies had been performed which would confirm extremity peripheral neuropathy or any specific nerve root involvement.

In a complimentary C&P Peripheral Nerves Examination, the report noted that the Veteran had mild intermittent pain in his right lower extremity that could have been attributable to a peripheral nerve condition.  The examination report noted that the Veteran's sciatic nerve, external popliteal nerve, musculocutaneous nerve, anterior tibial nerve, internal popliteal nerve, posterior tibial nerve, anterior tibial nerve, internal popliteal nerve, posterior tibial nerve, anterior crural nerve, internal saphenous nerve, obturator nerve, external cutaneous nerve of the thigh, and ilio-inguinal nerve were all normal.

The VA examiner opined that there was no related neurologic impairment of the Veteran's lower extremities, and the "identify of nerves affected if any, has not been objectively documented in clinical records, and any opinion as to the severity of nerve involvement would be non-contextual in the absence of confirmed peripheral neuropathy and would otherwise constitute mere speculation."  He also opined that the Veteran had other symptoms of erectile dysfunction problems, possibly attributable to his service-connected thoracic and lumbar spine disability, however, there was no ED diagnosis nor compelling diagnostic record to support the contention that an ED condition, if any, was principally attributable to his service-connected back disabilities.  The examiner found that the Veteran had no neurological symptoms/diagnoses of record such as bowel or bladder problems documented in his current treatment records and which could be attributable to his service-connected disabilities.  The examiner noted that he had considered the Veteran's November 2013 videoconference hearing testimony.  

The Board has not overlooked the lay statements with regard to the severity of the Veteran's DDD of the thoracic and lumbar spine, with DJD of the lumbar spine.  The Veteran and others are competent to report on factual matters of which they had firsthand knowledge; and the Board finds their reports concerning symptomatology to be credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board notes, with respect to the Rating Schedule, that the criteria set forth require medical expertise which the Veteran, and other laymen, have not been shown to have.  Accordingly, while the Board has considered the lay assertions that his back pain has worsened to be competent, credible, and probative, the most probative and objective medical evidence consists of the medical treatment the Veteran received for his back.  In none of his treatment, whether from the VA or from a private physician, has the Veteran's back disabilities been shown to be worse than the already assigned 20 percent disability rating.

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that the currently assigned 20 percent rating for DDD of the thoracic and lumbar spine, with DJD of the lumbar spine, is appropriate and no higher rating is warranted at this time, to include 'staged' ratings.  38 C.F.R. § 4.7 (2014); see Hart, supra.

Based on this evidence, at no point during the pendency of the appeal did the Veteran qualify for a higher 40 percent rating.  The Veteran's forward flexion of the thoracolumbar spine was not 30 degrees or less and he did not have favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5242 (2014).  Thus, the criteria for a higher initial rating of 40 percent have not been met.  Id.

Additionally, the Veteran does not qualify for a 40 percent rating for IVDS.  He does not have incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243 (2014).  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1 (2014).

Therefore, the Board finds that the Veteran's DDD of the thoracic and lumbar spine, with DJD of the lumbar spine, more nearly approximates the criteria for a 20 percent disability rating.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §4.71a, DC 5242 (2014).  The assignment of a 20 percent rating is based on forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, muscle spasm severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, and/or abnormal kyphosis not resulting in further decreased range of motion.  

The Veteran's additional symptoms included less movement than normal, pain on movement, and x-ray evidence of arthritis.  

Consideration of a higher rating for functional loss, to include during flare-ups, due to these factors accordingly is warranted for DCs predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2014).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under DCs pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2014) concerning functional loss due to pain, fatigue, weakness, or lack of endurance, incoordination, and flare-ups have been considered in the above analysis.  See Deluca v. Brown, 8 Vet. App. 202, 206-08 (1995), 38 C.F.R. § 4.71a, DC 5242 (2014).

In accordance with Note (1) of 38 C.F.R. § 4.71a (2014), the Board also considered whether a separate rating was warranted for neurological manifestations.  The Board notes that the Veteran reported numbness in his lower right thigh.  Although the Veteran reported some numbness in his right thigh, the Veteran's detailed motor function and sensory examinations were otherwise normal.  Upon lower extremity motor testing, the Veteran demonstrated normal muscle strength and active movement against full resistance without evidence of fatigue.  Additionally, the Veteran consistently denied other neurological manifestations such as bowel or bladder impairment.  Although the Veteran is competent to state that he experienced numbness in his right thigh, the probative medical evidence indicates that a separate rating for neurological manifestations is not warranted.

Extraschedular Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. At 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected DDD such as less movement than normal and pain on movement.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's back symptoms with the schedular criteria, the Board finds that his symptoms of less movement than normal and pain on movement are congruent with the disability picture represented by the 20 percent rating assigned herein.  See 38 C.F.R. § 4.71a, DC 5242 (2014).  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from DDD and DJD with the pertinent schedular criteria does not show that his service-connected back disabilities presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2014).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's back disabilities.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for his service-connected disabilities do not adequately described or reflected his symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU Considerations

Additionally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The record does not reflect that he cannot work because of his service-connected disabilities.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.











ORDER

An initial disability rating in excess of 20 percent for the service-connected DDD of the thoracic and lumbar spine, with DJD of the lumbar spine, is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


